Case 2:14-cv-10221 Document 41-1 Filed 12/30/19 Page 1 of 16 PageID #: 884




                     EXHIBIT A
     Case 2:14-cv-10221 Document 41-1 Filed 12/30/19 Page 2 of 16 PageID #: 885



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                 AT CHARLESTON


                                                            Master File No. 2:12-MD-02327
IN RE: ETHICON, INC., PELVIC                                          MDL 2327
REPAIR SYSTEM PRODUCTS
LIABILITY LITIGATION
                                                               JOSEPH R. GOODWIN
                                                               U.S. DISTRICT JUDGE



THIS DOCUMENT RELATES TO:

 Debra Westerfield v. Ethicon, Inc., et. al.,

 Case No. 2:14-cv-09748



     PLAINTIFF’S RESPONSES AND OBJECTIONS TO DEPOSITION SUBPOENA TO
                            DR. DANIEL ELLIOTT

         Pursuant to Federal Rules of Civil Procedure 26, 30, and 45, the following responses and

objections are submitted to Defendants’ Deposition Subpoena to Dr. Daniel Elliott and requested

documents in Schedule A to the Notice of Deposition.

I.       RESPONSES AND OBJECTIONS TO DOCUMENT REQUESTS

Request No. 1: All Documents, including but not limited to calculations, correspondence, data,

calendar entries, notes and other materials, reflecting the compensation to be paid to You for

study and testimony in this case.

Response to Request No. 1:

         Objection is made to this Request as it is unduly burdensome and duplicative. Subject to

and without waiving the foregoing objections, Dr. Elliott will produce his billing invoices to date




                                                1
  Case 2:14-cv-10221 Document 41-1 Filed 12/30/19 Page 3 of 16 PageID #: 886



in the Westerfield case which will reflect the amount of compensation he has received in this

case.


Request No. 2: All Documents, including but not limited to calculations, correspondence, data,

calendar entries, notes and other materials, reflecting the compensation a) paid to You to date;

and b) due to be paid to You once a bill is prepared for Your study and testimony, in connection

with providing expert opinions in any pelvic mesh litigation in the last four years, in which You

have been submitted a report and/or been disclosed as an expert witness for a plaintiff.

Response to Request No. 2:

        Objection is made to this Request as it is cumulative, and harassing and unduly

burdensome. Objection is further made because this Request seeks irrelevant information as

Defendants have continuously taken the position that each pelvic mesh manufacturer and product

is unique and distinctive. Therefore, work performed as an expert in cases involving one product

would be irrelevant as it relates to another product. The Request is also duplicative as Defendants

would already have the invoices for work Dr. Elliott performed in other Ethicon cases.


Request No. 3: A copy of an up-to-date Curriculum Vitae.

Response to Request No. 3:

        A current curriculum vitae was produced with Plaintiff’s Rule 26 expert disclosures.


Request No. 4: If not included in Your up-to-date Curriculum Vitae, a complete list of Your

publications, including but not limited to treatises, articles, journals, editorials, texts, abstracts,

CLE or CME materials, PowerPoints, and seminar materials.




                                                  2
  Case 2:14-cv-10221 Document 41-1 Filed 12/30/19 Page 4 of 16 PageID #: 887



Response to Request No. 4:

        The requested list of publications were produced with Plaintiff’s Rule 26 expert

disclosures.


Request No. 5: A complete list of all other cases in which You have testified as an expert or by

deposition in the last four years.

Response to Request No. 5:

        Objection is made to this Request as harassing because the requested documents were

produced with Plaintiff’s Rule 26 expert disclosures and is harassing because Defendants know

in which Ethicon cases Dr. Elliott has given testimony.


Request No. 6: Copies of all medical records on the Plaintiff in Your possession.

Response to Request No. 6:

        A copy of the requested documents will be produced at the deposition of Dr. Elliott.


Request No. 7: Copies of any deposition testimony relating to this case in Your possession.

Response to Request No. 7:

        Dr. Elliott has no documents responsive to this request.


Request No. 8: All Documents, including but not limited to graphics, testing, recordings,

spreadsheets, databases, data in any other form, work papers, and notes, whether preliminary or

final, prepared by or at Your direction reflecting facts, factual assessments or assumptions,

beliefs, or medical information on the Plaintiff relating to Your opinions in this case.

Response to Request No. 8:

Objection is made to this Request as beyond the scope of allowable discovery. Objection is

further made because this Request seeks documents protected from disclosure by the work


                                                 3
  Case 2:14-cv-10221 Document 41-1 Filed 12/30/19 Page 5 of 16 PageID #: 888



product doctrine. Subject to and without waiving the foregoing objections, Defendants have been

provided with Dr. Elliott’s report in this matter, and a list of all documents reviewed and relied

upon in forming those opinions.


Request No. 9: All Documents, including but not limited to graphics, testing, recordings,

spreadsheets, databases, data in any other form, work papers, and notes, whether preliminary or

final, prepared by or at Your direction reflecting facts, factual assessments or assumptions, or

beliefs relating to any other pelvic mesh cases involving the Prolift, TVT, and TVT-O products.

Response to Request No. 9:

        Objection is made to this Request as it seeks irrelevant information and is unduly

burdensome. The Request seeks information not only about cases other than the instant case, but

it seeks information about products which weren’t implanted in the Plaintiff in this case. Dr.

Elliott is being deposed in his capacity as the specific causation expert in the Westerfield matter

only making his specific causation opinions offered in some other case wholly irrelevant to the

instant matter. Objection is further made to the extent this Request seeks documents protected

from disclosure by the work product doctrine.


Request No. 10: All final reports prepared in connection with Your expected testimony in this

case.

Response to Request No. 10:

A copy of Dr. Elliott’s current final specific causation report was produced with Plaintiff’s Rule

26 expert disclosures.


Request No. 11: All final reports prepared in connection with Your role as a testifying expert in

any other pelvic mesh cases involving Prolift, TVT, TVT-O, and/or other pelvic mesh products.



                                                4
  Case 2:14-cv-10221 Document 41-1 Filed 12/30/19 Page 6 of 16 PageID #: 889



Response to Request No. 11:

       Objection is made because this Request seeks documents to which Defendants already

have access and is harassing. Objection is made to this Request as it seeks irrelevant information

and is unduly burdensome. The Request seeks information not only about cases other than the

instant case, but it seeks information about products which weren’t even implanted in the

Plaintiff. Dr. Elliott is being deposed in his capacity as the specific causation expert in the

Westerfield matter only. Therefore, any specific causation report offered in some other case

wholly irrelevant to the instant matter. Objection is further made to the extent this Request seeks

documents protected from disclosure by the work product doctrine. Subject to and without

waiving the foregoing objections, Defendants already have been provided with Dr. Elliott

specific causation report in this matter. Further, Defendants already possess all specific and

general causation expert reports from Dr. Elliott relating to all Ethicon products and all Ethicon

cases in which Dr. Elliott was designated as an expert.


Request No. 12:      All Documents, including reports, summaries of data, studies, or other

Documentation, reflecting testing done by You relating to this case.

Response to Request No. 12:

       Objection is made to this Request as it is vague, ambiguous and subject to varying

interpretations. Objection is further made to the extent this Request seeks documents protected

from disclosure by the work product doctrine. Subject to and without waiving the foregoing

objections, Dr. Elliott has already produced all non-privileged documents responsive to this

request. Dr. Elliott has not performed any “testing … relating to this case” but did conduct a

medical examination of Plaintiff as reflected in his expert report submitted in this matter.




                                                 5
  Case 2:14-cv-10221 Document 41-1 Filed 12/30/19 Page 7 of 16 PageID #: 890



Request No. 13:      All Documents, including reports, summaries of data, studies, or other

Documentation, reflecting testing done by You relating to any other pelvic mesh case involving

Prolift, Prolift+M, Prosima, TVT, TVT-O, and/or other pelvic mesh products.

Response to Request No. 13:

        Objection is made because this Request is vague, ambiguous and subject to varying

interpretations. Objection is further made to the extent this Request seeks irrelevant information

and is unduly burdensome. The Request seeks information not only about cases other than the

instant case, but it seeks information about products which weren’t implanted in the Plaintiff in

this case. Dr. Elliott is being deposed in his capacity as the specific causation expert in the

Westerfield matter only making his work offered in some other case wholly irrelevant to the

instant matter. Objection is further made to the extent this Request seeks documents protected

from disclosure by the work product doctrine. Subject to and without waiving the foregoing

objections, Dr. Elliott has not performed any “testing … relating to any other pelvic mesh case.”


Request No. 14: All Documents related to any physical examination or treatment by You of the

Plaintiff.

Response to Request No. 14:

        Objection is made to the extent this Request seeks documents that is protected from

disclosure by the work product doctrine. Subject to and without waiving this objection, Dr. Elliot

has already produced his report which reflects his examination of the Plaintiff.


Request No. 15: Any and all Documents relating to or reflecting any communication involving

You and any of the Plaintiff’s health care providers.

Response to Request No. 15:




                                                 6
  Case 2:14-cv-10221 Document 41-1 Filed 12/30/19 Page 8 of 16 PageID #: 891



        Dr. Elliott has no documents responsive to this request. Dr. Elliott has had no

communications with any of Plaintiff’s healthcare providers relating to this case.


Request No. 16: Any and all Documents relating to or reflecting any communication involving

You and any of the Plaintiff’s other experts, including but not limited to other experts’

disclosures, reports, or deposition testimony that You have been provided.

Response to Request No. 16:

        Objection is made because this Request seeks documents which are protected from

disclosure by the work product doctrine. Objection is further made to the extent this Request

seeks information about communications that do not relate to the instant case. Subject to and

without waiving this objection, Dr. Elliot has not had any communications with any other of

Plaintiff’s experts relating to the instant case.


Request No. 17: Any and all Documents, records, literature and data or information of any kind

reviewed or considered by or made available to You, whether You did or did not rely on such

Documents, records, literature and data or information.

Response to Request No. 17:

        Objection is further made because this Request seeks documents which are protected

from disclosure by the work product doctrine. Subject to and without waiving the foregoing

objections, Defendants are directed to Plaintiff’s Rule 26 expert disclosures and Dr. Elliott’s

specific causation report in this matter. Dr. Elliott will also produce all documents relating to the

instant case sent to him by Plaintiff’s counsel in this matter.


Request No. 18: All literature, published or unpublished, consulted by You in connection with

Your opinions in this case, including all literature that supports or fails to support Your opinions.



                                                    7
  Case 2:14-cv-10221 Document 41-1 Filed 12/30/19 Page 9 of 16 PageID #: 892



Response to Request No. 18:

       Dr. Elliott has already identified all literature reviewed and relied upon in forming his

opinions in this case. Defendants are directed to Plaintiff’s Rule 26 expert disclosures.


Request No. 19:      All depositions, pleadings, court opinions, or other records that were

summarized for You or otherwise made available for Your review in connection with Your

expected testimony in this case or in any pelvic mesh case involving the Prolift, Prolift +M,

Prosima, TVT, TVT-O and other Ethicon pelvic mesh products.

Response to Request No. 19:

       Objection is made because this Request seeks documents to which Defendants already

have access and is harassing. Objection is made to this Request as it seeks irrelevant information

and is unduly burdensome. Dr. Elliott is not offering an opinion about the Prolift, Prolift+,

Prosima, TVT or TVT-O in this matter. The Request seeks information not only about cases

other than the instant case, but it seeks information about products which weren’t implanted in

the Plaintiff in this case. Dr. Elliott is being deposed in his capacity as the specific causation

expert in the Westerfield matter only and no depositions, pleadings or other records were

summarized for or made available to Dr. Elliott in connection with his review of this matter with

the exception of the Plaintiff’s medical records which were provided to Dr. Elliott. Objection is

further made to the extent this Request seeks documents protected from disclosure by the work

product doctrine. Subject to and without waiving the foregoing objections, Dr. Elliott will

produce a copy of all medical records sent to him in connection with his review of the instant

matter. Those documents are already identified in his expert report.


Request No. 20: All photographs or other images, including photos of the Plaintiff or products,

taken by or for You that relate to Your opinions in this case.


                                                 8
 Case 2:14-cv-10221 Document 41-1 Filed 12/30/19 Page 10 of 16 PageID #: 893



Response to Request No. 20:

        Dr. Elliott has no photographs or images of the Plaintiff or the Prolene Mesh implanted in

Plaintiff that relate to his opinions in this case other than what photographs or images that may

appear in Plaintiff’s medical records or Dr. Elliott’s specific causation report.


Request No. 21: All graphics or charts prepared by You or at Your direction for use at

deposition and/or trial in this case.

Response to Request No. 21:

        Dr. Elliott has no graphics or charts prepared by him or at his direction for use at his

deposition in this matter. Nor does he currently possess any to be used in the trial of this matter

but if such are prepared for use at trial, they will be produced to the extent required by the

Federal Rules and/or any pretrial orders in this case.


Request No. 22: Any Ethicon products in Your possession or Ethicon products belonging to

You that You have placed in the possession of others.

Response to Request No. 22:

        Objection is made to this Request as it seeks materials that are irrelevant to the specific

causation opinions in this case. To the extent Dr. Elliott has any responsive “products” other

than the Prolene mesh products implanted in the Plaintiff, Defendants request for these products

are beyond the permissible scope of discovery, irrelevant and unduly burdensome. Dr. Elliott

does not possess, nor has he ever possessed, any of the products implanted into Plaintiff.


Request No. 23: All Documents, including but not limited to protocols, interim results, reports

of adverse events, informed consents, investigator brochures, final results, publications, materials

and minutes for any study meeting, and communications with patients, health authorities,



                                                  9
 Case 2:14-cv-10221 Document 41-1 Filed 12/30/19 Page 11 of 16 PageID #: 894



sponsors, investigators, or institutional review boards, relating to any clinical trial and/or

epidemiological study concerning pelvic mesh, pelvic organ prolapse, or stress urinary

incontinence in which You participated in any capacity, such as an investigator, safety monitor,

advisor, or study committee member.

Response to Request No. 23:

       Objection is made to this Request as it seeks irrelevant information and is unduly

burdensome in seeking documents that are not relevant in any way to Dr. Elliott’s specific

causation opinions in this matter. Studies involving Dr. Elliott that relate to any clinical trials or

studies concerning pelvic mesh products are identified in Dr. Elliott’s CV. To the extent, there is

some specific study to which Defendants seek additional information, that will be taken under

advisement as to production.


Request No. 24: All Documents or communications relating to any publications, proposed

publications, or draft submissions for publication authored by You relating to pelvic mesh, pelvic

organ prolapse, or stress urinary incontinence.

Response to Request No. 24:

       Objection is further made because this Request seeks documents that are not relevant to

the specific causation opinions in this case. Subject to and without waiving the foregoing

objections, Defendants are directed to Plaintiff’s Rule 26 expert disclosures which identify Dr.

Elliott’s publications. To the extent there are some specific studies which may be relevant to Dr.

Elliott’s opinions in this matter, that will be taken under advisement.


Request No. 25: All Documents relating to presentations or lectures given by You or to which

You contributed relating to pelvic mesh products, pelvic organ prolapse, and/or stress urinary

incontinence.


                                                  10
 Case 2:14-cv-10221 Document 41-1 Filed 12/30/19 Page 12 of 16 PageID #: 895



Response to Request No. 25:

        Objection is made because this Request seeks documents that are not relevant to the

specific causation opinions in this case. Subject to and without waiving the foregoing objections,

Defendants are directed to Plaintiff’s Rule 26 expert disclosures which identify Dr. Elliott’s

presentations and lectures relating to pelvic mesh products. To the extent there are some specific

presentations or lectures Defendants feel are relevant to Dr. Elliott’s opinions in this matter, that

will be taken under advisement.


Request No. 26: All communications from or to You relating to any professional medical

society with respect to pelvic mesh, pelvic mesh products, pelvic organ prolapse, stress urinary

incontinence, position statements, studies, editorials, and/or publications.

Response to Request No. 26:

        Objection is made because this Request seeks documents that are not relevant to the

specific causation opinions in this case. Objection is further made to this Request as it is unduly

burdensome. Dr. Elliott is being deposed in his capacity as the specific causation expert in the

Westerfield matter. Communications relating to pelvic mesh products not implanted in the

Plaintiff and/or unrelated to the Plaintiff are irrelevant.


Request No. 27: Copies of any letters, brochures, promotions, websites, or other Documents in

which You advertise or discuss Your work or availability as an expert or consultant in litigation.

Response to Request No. 27:

        Objection is made because this Request seeks documents that are not relevant to the

specific causation opinions in this case, are harassing and unduly burdensome. Subject to and

without waiving the foregoing objections, Dr. Elliott does not advertise work as a litigation

expert or consultant.


                                                   11
 Case 2:14-cv-10221 Document 41-1 Filed 12/30/19 Page 13 of 16 PageID #: 896



Request No. 28: Copies of the syllabus and texts used in any classes taught by You in the past

five Years regarding mesh products.

Response to Request No. 28:

       Objection is made because this Request seeks documents that are not relevant to the

specific causation opinions in this case. Objection is further made to this Request as it is unduly

burdensome. Dr. Elliott is being deposed in his capacity as the specific causation expert in the

Westerfield matter. Syllabus and texts used in any classes taught by Dr. Elliott regarding mesh

products are irrelevant.


Request No. 29: All transcripts of prior testimony, statements or presentations given by You in

any proceeding before the Food and Drug Administration, the Drug Enforcement Agency, the

United States House of Representatives, Wall Street, Financial Analysis, national Pharmaceutical

Association Meetings, and on local or national television.

Response to Request No. 29:

       Objection is made because this Request seeks documents that are not relevant to the

specific causation opinions in this case.


Request No. 30: A copy of Your complete file in this case.


Response to Request No. 30:

       Objection is made to this Request as it is vague, ambiguous and subject to varying

interpretations. Objection is further made as this request seeks information beyond the

permissible scope of discovery. Subject to and without waiving the foregoing objections, all

documents reviewed and relied upon by Dr. Elliott in forming his opinions in this matter are

identified in Plaintiff’s Rule 26 disclosures.



                                                 12
 Case 2:14-cv-10221 Document 41-1 Filed 12/30/19 Page 14 of 16 PageID #: 897



Request No. 31: Any communications between You and counsel for the Plaintiff, to the extent

that such communications:

       a.      Relate to Your compensation;
       b.      Identify facts or data that You were provided and that You considered in forming
               Your opinions; or
       c.      Identify assumptions that Plaintiff’s counsel provided You and that You relied on
               in forming Your opinions.

Response to Request No. 31:

       Objection is made to this request as it seeks information beyond the permissible scope of

discovery. Subject to and without waiving the foregoing objections, all documents provided to

Dr. Elliott relating to this matter are identified in Plaintiff’s Rule 26 disclosures. Dr. Elliott’s

invoices in this case will be produced at his deposition. Dr. Elliott has no documents responsive

to subpart c as Plaintiff’s counsel did not provide any assumptions for Dr. Elliott to rely upon in

forming his opinions.


Request No. 32: Any and all documents, including time sheets, time records, invoices, billing

records, and payments (including outstanding time which has not been billed) that record or

document that work performed, time spent, and all payments received by You in connection with

any and all cases involving pelvic mesh products.

Response to Request No. 32:

       Objection is made to the extent this Request seeks documents to which Defendants

already have access. Objection is made to this Request as it seeks irrelevant information, is

unduly burdensome and beyond the permissible scope of discovery. The Request seeks

information not only about cases other than the instant case, but it seeks information about

products which weren’t implanted in the Plaintiff in this case. Dr. Elliott is being deposed in his

capacity as the specific causation expert in the Westerfield matter only. Subject to and without


                                                13
 Case 2:14-cv-10221 Document 41-1 Filed 12/30/19 Page 15 of 16 PageID #: 898



waiving the foregoing objection, Defendants will be provided with Dr. Elliott’s invoices in this

case.


Request No. 33: All Documents reflecting, for the five-year period before Your deposition, for

all lawsuits or legal proceedings in any court or agency in which any plaintiff or other claimant

alleged injury caused by any pelvic mesh product:

        a.     The total number of hours You worked as an expert witness or litigation
               consultant.
        b.     The hourly rate You charged or will charge those plaintiffs or claimants or the
               range of hourly rates if the rate varied over time or from one case to another.
        c.     Any fee arrangements You have or had with any of those plaintiffs or claimants
               other than payment of an hourly fee.
        d.     The total dollar amount You billed to all of those plaintiffs or claimants
               combined.
        e.     The total dollar amount You were paid by all of those plaintiffs or claimants
               combined.
        f.     The total dollar amount You have accrued but have not yet billed to all of those
               plaintiffs or claimants combined.
        g.     The total dollar amount of additional fees You expect to receive in the future from
               all of those plaintiffs or claimants combined.

Response to Request No. 33:

        Objection is made to the extent this Request seeks documents to which Defendants

already have access. Objection is made to this Request as it seeks irrelevant information, is

unduly burdensome and beyond the permissible scope of discovery. The Request seeks

information not only about cases other than the instant case, but it seeks information about

products which weren’t implanted in the Plaintiff in this case. Dr. Elliott is being deposed in his

capacity as the specific causation expert in the Westerfield matter only. Subject to and without

waiving the foregoing objection, Defendants will be provided with Dr. Elliott’s invoices in this

case.



                                                14
Case 2:14-cv-10221 Document 41-1 Filed 12/30/19 Page 16 of 16 PageID #: 899



    Dated: November 27, 2019      Respectfully submitted,



                                  /s/ Chris Cantrell
                                  Chris W. Cantrell (CA #290874)
                                  William J. Doyle II
                                  John A. Lowther
                                  DOYLE LOWTHER LLP
                                  4400 NE 77th Avenue, Suite 275
                                  Vancouver, WA 98662
                                  (360) 818-9320 phone
                                  (360) 450-3116 fax
                                  ccantrell@doylelowther.com
                                  bill@doylelowther.com
                                  john@doylelowther.com
                                 Attorneys for Plaintiff




                                    15
